DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15th, 2021.

Specification
The disclosure is objected to because of the following informalities: The specification is objected to because of its use of the terms ‘inner’ and ‘outer’ in a manner inconsistent with the plain meaning of the term.  The specification repeatedly recites a first outer sleeve, an inner sleeve, and a second outer sleeve (see, e.g. paragraph [0005]), wherein the inner sleeve is outside the second outer sleeve and the second outer sleeve is not, in fact, on the outer portion of the jack. This could be resolved by numbering the sleeves rather than using terms associated relative spatial placement.
Appropriate correction is required.

Claim Objections
Claims 1-10, 14-16, and 19-20 are objected to because of the following informalities:  Claims 1-10, 14-16, and 19-20 do not using the plain meaning of the terms 'inner' and 'outer'. As an example, claim 1 recites first and second outer sleeves, and an inner sleeve, wherein the inner sleeve is outside the second outer sleeve and the second outer sleeve is not, in fact, on the outer portion of the jack. This .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation of “wherein the third flange is disposed axially between the first flange and the second flange”. This limitation is indefinite because neither claim 16 nor the claims from which it depends define an axis. Without knowing the axis in question, the term is geometrically indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynes (US 2069012).
	Regarding claim 1, Lynes teaches a linear jack, comprising: 
	a first outer sleeve (12); 
	an inner sleeve disposed at least partially within the first outer sleeve (first tube 20 connected to threads 19, see fig. 2), wherein the first outer sleeve is threadedly coupled to the inner sleeve (see fig. 2); 
	a second outer sleeve disposed at least partially within the inner sleeve (second tube 20 connected to threads 22); 
	a translating screw disposed at least partially within the second outer sleeve (tube 21), wherein the second outer sleeve is threadedly coupled to the translating screw (by threads 22); and 
	a cover sleeve coupled to the translating screw (26 coupled to 21); 
	wherein the translating screw is disposed at least partially within the cover sleeve, and the cover sleeve is configured to translate with the translating screw (see fig. 2).

claim 4, Lynes teaches the linear jack of claim 1, wherein the inner sleeve is configured to translate with respect to the first outer sleeve in response to rotation of the first outer sleeve (see col. 3 lines 4-24), and the translating screw is configured to translate with respect to the second outer sleeve in response to rotation of the second outer sleeve (see col. 3 lines 4-24).

	Regarding claim 10, Lynes teaches the linear jack of claim 1, further comprising a foot (25) coupled to an end of the translating screw (see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 4521707).
Regarding claim 1, Baker teaches a linear actuator capable of being used as a linear jack, comprising: 
a first outer sleeve (4); 
an inner sleeve disposed at least partially within the first outer sleeve (30), 

a second outer sleeve disposed at least partially within the inner sleeve (52); 
a translating screw disposed at least partially within the second outer sleeve (tubular axial extension 48), 
wherein the second outer sleeve is threadedly coupled to the translating screw (52 coupled to 48 via threaded nut 50, see fig. 4); and 
a cover sleeve coupled to the translating screw (38, is coupled via bearing 64); 
wherein the translating screw is disposed at least partially within the cover sleeve (see fig. 4), and the cover sleeve is configured to translate with the translating screw (52 translates as screw 48 is moved downwards, see fig. 2 and fig. 3).
It would have been obvious to a person having ordinary skill in the art to modify the the linear actuator of Baker for use as a jack, as doing so represents the application of known techniques to improve similar devices in the same way.

Regarding claim 2, Baker teaches the linear jack of claim 1, wherein the cover sleeve is disposed at least partially within the inner sleeve (38 is mostly disposed within 30 when the linear transmission is fully retracted, see fig. 1). 

Regarding claim 3, Baker teaches the linear jack of claim 2, wherein the cover sleeve is keyed to the inner sleeve (38 is kept aligned with 30 by way of key 40 and keyway 42, see fig. 3 and col. 5 lines 28-54).

claim 9, Baker teaches the linear jack of claim 1, wherein the first outer sleeve, the inner sleeve, the second outer sleeve, and the translating screw are in coaxial alignment (see claim 1).

Regarding claim 19, Baker does not formally teach a method of manufacturing a linear jack, comprising: 
disposing an inner sleeve at least partially within a first outer sleeve, wherein the first outer sleeve is threadedly coupled to the inner sleeve; 
disposing a translating screw at least partially within a second outer sleeve, wherein the second outer sleeve is threadedly coupled to the translating screw; 
disposing the second outer sleeve at least partially within the inner sleeve; and 
coupling a cover sleeve to the translating screw, wherein the cover sleeve is configured to translate with the translating screw.
However, Baker does teach a linear actuator capable of being used as a linear jack that comprises a first outer sleeve (4); an inner sleeve disposed at least partially within the first outer sleeve (30), wherein the first outer sleeve is threadedly coupled to the inner sleeve (coupled via threaded section 28); 
a second outer sleeve disposed at least partially within the inner sleeve (52); a translating screw disposed at least partially within the second outer sleeve (tubular axial extension 48), wherein the second outer sleeve is threadedly coupled to the translating screw (52 coupled to 48 via threaded nut 50, see fig. 4); and a cover sleeve coupled to the translating screw (38, is coupled via bearing 64); 
wherein the cover sleeve is configured to translate with the translating screw (52 translates as screw 48 is moved downwards, see fig. 2 and fig. 3).
It would have been obvious to a person of ordinary skill in the art to assemble the actuator in the fashion claimed, as there are a finite number of ways by which it may be assembled, and the claimed 

Regarding claim 20, Baker teaches the method of claim 19, but does not explicitly teach that the method further comprises:
disposing the cover sleeve to surround the translating screw; 
disposing the cover sleeve to surround the second outer sleeve; and 
disposing the cover sleeve in keyed connection with the inner sleeve.
However, Baker does additionally teach that: 
the cover sleeve surrounds the translating screw (38 surrounds 48, see fig. 4), 
that the cover sleeve surrounds the second outer sleeve (38 surrounds part of 52 when fully retracted, see fig. 1), and 
that the cover sleeve is in keyed connection with the inner sleeve (38 is kept aligned with 30 by way of key 40 and keyway 42, see fig. 3 and col. 5 lines 28-54).
It would have been obvious to a person of ordinary skill in the art to assemble the actuator in the fashion claimed, as there are a finite number of ways by which it may be assembled, and the claimed method represents a choice of one of those methods that may be selected with a reasonable expectation of success. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 1 above, and further in view of Chang et al. (US PGPub 2011/0198478), hereinafter Chang.
Regarding claim 5, Baker teaches the linear jack of claim 1, but does not teach that a thread pitch of the inner sleeve is greater than a thread pitch of the translating screw.
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 1 above, and further in view of Müller et al. (US 10487925), hereinafter Muller.
Regarding claim 6, Baker teaches the linear jack of claim 1, further comprising: 
an outer tube comprising a centerline axis, wherein the first outer sleeve is disposed at least partially within the outer tube; 
a shaft (58) coupled to the second outer sleeve (coupled via 48, see Baker fig. 3); 
Baker does not teach that it further comprises 
a gear coupled to the shaft; and 
a spring operatively coupled to the first outer sleeve; 
wherein the first outer sleeve is slidable in the outer tube between a first position and a second position, wherein: 
in the first position, the spring biases the first outer sleeve to engage the gear whereby turning the shaft a first rotational direction extends the inner sleeve from the first outer sleeve, and turning the shaft a second rotational direction retracts the inner sleeve into the first outer sleeve; and 
in the second position, the first outer sleeve is moved against a bias of the spring and disengaged from the gear whereby turning the shaft the first rotational direction extends the translating screw from the second outer sleeve, and turning the shaft the second rotational direction retracts the translating screw into the second outer sleeve.


a gear coupled to the shaft (toothing 356 coupled to the shaft via bearing 371 see Muller col. 10 lines 4-18 and figs. 5-6); and 
a spring operatively coupled to the first outer sleeve (spring 364, see Muller fig. 6); 
wherein the first outer sleeve is slidable in the outer tube between a first position and a second position (sleeve slides relative to outer tube in response to torque), wherein: 
in the first position, the spring biases the first outer sleeve to engage the gear, and in the second position, the first outer sleeve is moved against a bias of the spring and disengaged from the gear but not the shaft (in response to excessive torque, sleeve 338 slides such that the teeth 355 and 356 are disengaged and it can rotate relative to the casing and shaft rather than moving based on threading, see Muller col. 10 line 29- col. 11 line 19).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Muller with the device of Baker such that when in the first position, turning the shaft of the combined device a first rotational direction extends the inner sleeve from the first outer sleeve, and turning the shaft a second rotational direction retracts the inner sleeve into the first outer sleeve; and 
in a second position, turning the shaft of the combined device the first rotational direction extends the translating screw from the second outer sleeve, and turning the shaft the second rotational direction retracts the translating screw into the second outer sleeve.
Such a combination would have been obvious as doing so would avoid the introduction of excessive torque into any of the motors of Baker (see Muller col. 11 lines 11-19), which would be the use of a known technique to a known device ready for improvement in a way that would yield predictable results.
claim 7, Baker in view of Muller teaches the linear jack of claim 6, wherein turning the shaft the first rotational direction extends the translating screw from the second outer sleeve, and turning the shaft the second rotational direction retracts the translating screw into the second outer sleeve, regardless of the first outer sleeve being in the first position or the second position (the torque overload system of Muller always supplies a load to the main shaft, which, in Baker, drives the translating screw; so the translating screw is driven regardless of whether the overload torque has been reached, see Muller fig. 5 and col. 10 lines 4-18).

Claims 11, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Höglund (WO 2018199827), hereinafter Hoglund. 
Regarding claim 11, Hoglund teaches a linear actuator, comprising: 
a shaft (4); 
an outer sleeve configured to receive the shaft (combination of 5 and 17); 
a translating screw disposed at least partially within the outer sleeve (7), 
wherein the outer sleeve is threadedly coupled to the translating screw (via nut 5d); wherein the shaft is configured to receive the translating screw (shaft 4 is hollow, see paragraph [00030]), and the outer sleeve is configured to rotate in response to rotation of the shaft (shaft 4 rotates tube 5, see paragraph [00029]).
Hoglund teaches the elements in a mix of embodiments, but it would have been obvious to a person having ordinary skill in the art to combine them according to the taught methods to yield the predictable result of the claimed jack.

Regarding claim 13, Hoglund teaches the linear jack arrangement of claim 11, wherein the shaft, the outer sleeve, and the translating screw are coaxially aligned (see fig. 2).

Regarding claim 14, Hoglund teaches the linear jack arrangement of claim 11, further comprising an inner sleeve (22), wherein the outer sleeve is disposed within the inner sleeve (sleeve 5 is inside sleeve 22, see fig. 4).

Regarding claim 17, Hoglund teaches the linear jack arrangement of claim 11, wherein the outer sleeve comprises a flange (nut 5d) extending radially inward therefrom, wherein the outer sleeve is threadedly coupled to the translating screw via the flange (7 is threaded on nut 5d, see fig. 2).

Regarding claim 18, Hoglund teaches the linear jack arrangement of claim 11, further comprising a cover sleeve coupled to the translating screw (telescoping part 21), wherein the translating screw is disposed at least partially within the cover sleeve (see fig. 4).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund as applied to claim 14 above, and further in view of Lynes,
Regarding claim 15, Hoglund teaches the linear jack arrangement of claim 14, wherein the inner sleeve comprises a first flange, wherein the first flange extends radially inward from the inner sleeve (protrusion 22b on end 22a interacts with projections 17e and 17f on sleeve 17 and extends radially inwards, see Hoglund fig. 5).
Hoglund does not teach the presence of a second flange that extends radially inward from the inner sleeve.
However, Lynes teaches the concept of including flanges on sleeve portions, with an outward flange on the upper part and an inward flange on the lower part (see Lynes fig. 2 and col. 2 line 38 - col. 3 line 3). It would have been obvious to a person having ordinary skill in the art at the time of the 

Regarding claim 16, Hoglund in view of Lynes teaches the linear jack arrangement of claim 15, wherein the outer sleeve comprises a third flange extending radially outward therefrom (protrusion 17d extending radially outward, see Hoglund [00036]), wherein the third flange is disposed axially between the first flange and the second flange (17 is positioned between ends of 22. First flange 22b is engaged with 17d, see Hoglund fig. 5; second inward flange taught by Lynes is positioned at other end of 22).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 includes the limitations of claim 6 and further limits the claimed apparatus such that “the second outer sleeve is configured to rotate with the shaft, the gear is disposed within the first outer sleeve, and the spring is disposed within the outer tube.”
While Baker and Muller appear to teach the relative positions of the gear and spring (see locations of spring, tube, and gear in Baker figs. 5 and 6), they do not teach that the second outer sleeve is configured to rotate with the shaft. Furthermore, modifying the combination to work in such a way would dramatically change the method of operation of the device, as under the current interpretation the second outer sleeve of Baker extends linearly without a rotational component. Similarly, though it may be possible to combine the teachings of Muller with Lynes, it would not be obvious to do so as it would involve a change in the mechanism of operation and even then, such a combination would not .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Polz et al. (US PGPub 2021/0112970), Hu et al. (US PGPub 2019/0360567), (CN 109399502), Farriset al. (US PGPub 2019/0060578), Jussila (US 9469516), Fernandez (WO 2016113448), Cabiri et al. (US 9345836), Dill (US 8944467), Few (US 8894038), Prottengeier et al. (US 8635922), Prottengeier et al. (US PGPub 2011/0174101), Righetti (US 8579326), Kim (KR 20130001749), Vauchel et al. (US PGPub 2010/0192715), Drake (US 7325786), Said (US 7225694), Koch (US 6880416), Goppion (EP 1510157), Preuthun et al. (US 6786890), Peveler (EP 1350701), Zimmerman (US 6494005), Riede (DE 196081711), Arena (US 5313852), Fast (US 5282593), Grimm et al. (US 5144851), Takeuchi (US 5123629), Whittingham (US 4635904), Steele (US 3314655), Shire (US 1929262), Nolette (US 1814226), Walker et al. (US 1677466), Rodman et al. (US 1659785), Riker (US 1468034), Kuehn et al. (US 1420113), and Lagasse et al. (US 0873248) teach various aspects of telescopic screw jacks and related linear actuators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723